DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 08/15/2022, with respect to Claims 15-26 have been fully considered and are persuasive.  The previous rejections have been withdrawn and a reevaluation of the claims is considered below.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 15, 18, 21, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak U.S. 2005/0228468 (herein referred to as “Macoviak 2005”), and in view of Thapliyal U.S. 2007/0265610 (herein referred to as “Thapliyal”) and Macoviak U.S. 8,016,882 (herein referred to as “Macoviak ‘882”).
6.	Regarding Claim 15, Macoviak 2005 teaches a personalized atrial fibrillation ablation device (Fig. 1A and 14B) comprising:
a. an ablation panel configured to create a desired ablation pattern within a wall of the patient’s left atrium to eliminate atrial fibrillation (Fig. 1A, ref num 24, para 0059, “at least one component 24 of the device which performs a therapeutic and/or diagnostic function”; ref nums 28 and 30 are apart of ref num 24, para 0064, “loops 28 and 30 serve as templates for the delivery or disbursement of the ablation agent in a prescribed pattern”; Fig. 14B, ref num 66, para 0089, “each loop 66 includes an array of agent delivery sites”); wherein the ablation panel includes,
		a.1 first ablation element encircle an ostium of a first pulmonary vein; a.2 second ablation element encircle an ostium of a second pulmonary vein; a.3 a third ablation element encircling an ostium of a third pulmonary vein (Fig. 14B, ref num 66; para 0089, “annular base 22 supports four individual therapeutic tubules, each formed as loop 66”; loops 66 act the same as loops 28 and 30 found in Fig. 1A, and encircle each pulmonary vein)
	b. base ring around a periphery of mitral valve (Fig. 1A, 3, and 14B, ref num 22, para 0058, “base 22 is sized and configured to rest on or near the interior valve annulus of the atrial chamber, which in Fig. 3 is the mitral valve annulus of the left atrium”).
	Macoviak 2005 teaches in one embodiment that the loops may be adjoined or connected (see Fig. 1A, ref nums 28 and 30 are connected via the middle portion of ref num 24, para 0060, “forms two adjoining loops, respectively left loop 28 and right loop 30”). However, Macoviak 2005 fails to teach (a.4) a first connecting member that connects first and second ablation elements; (a.5) a second connecting member that connects second and third elements; and (c) one spring member connected between ablation panel and base ring that urges elements to be in contact with wall of left atrium for ablation.
	Thapliyal teaches an atrial fibrillation ablation device of analogous art (para 0075), that contains an ablation panel with a plurality of ablation elements configured to encircle various pulmonary veins (Fig. 33, ref nums 306 and 308).  These ablation elements are connected via an ablation line (para 0193, “An ablation line 3310 [in Fig. 33 it is shown with a typo as ref num 2310] is drawn joining the ablation rings 306 and 308”).  Thapliyal further teaches that the ablation line in regards to the ablation elements may be structure in various ways, (see Fig. 38A-38K; para 0231, “some of the lesion sets which can be created with the device…possible lesion sets are not limited to those presented here and it is important to recognize the device of this invention allows the physician to create any other lesion set in the atrium of the heart”).  As shown, some of the lesion sets have a plurality of ablation lines (specifically see at least Figs. 38B and 38D), and these ablation lines act as a plurality of connecting members that connect the elements together (para 0193).  These connecting elements are present in order to block the conduction of aberrant electrical signals (para 0193).  Since Macoviak 2005 already teaches in one embodiment that the ablation elements may be joined together (Macoviak 2005, para 0060), then it would have been obvious to one of ordinary skill in the art to add an additional connecting member in order to have a first and second connecting member that interconnect the various ablation elements to one another to improve the device by blocking the conduction of aberrant electrical signals.
Macoviak ‘882 teaches a heart repair device of analogous art (Fig. 8), in which there is a base ring portion (Fig. 8, ref num 420) and a treatment portion (Fig. 8, ref num 430), in which the base ring portion and treatment portion are connected via a spring member (Col. 7, lines 19-20, “springs (mechanical or plastic) can be used to couple the bridge to the base”).  By having a spring to connect the device together, this allows for the device to respond dynamically to changing differential pressure conditions within the heart (Col. 7, lines 27-29).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the connecting member of the base ring and the ablation panel as taught by Macoviak 2005 to be a spring in order to accommodate for the conditions of the heart during treatment.

7.	Regarding Claim 18, Macoviak 2005 teaches a ring configured to engage a periphery of the patient’s mitral valve (Fig. 1A, 3, and 14B, ref num 22, para 0058, “base 22 is sized and configured to rest on or near the interior valve annulus of the atrial chamber, which in Fig. 3 is the mitral valve annulus of the left atrium”).
	Macoviak 2005 fails to teach the at least one spring member is connected between the ablation panel and the ring.
Macoviak ‘882 teaches a heart repair device of analogous art (Fig. 8), in which there is a base ring portion (Fig. 8, ref num 420) and a treatment portion (Fig. 8, ref num 430), in which the base ring portion and treatment portion are connected via a spring member (Col. 7, lines 19-20, “springs (mechanical or plastic) can be used to couple the bridge to the base”).  By having a spring to connect the device together, this allows for the device to respond dynamically to changing differential pressure conditions within the heart (Col. 7, lines 27-29).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the connecting member of the base ring and the ablation panel as taught by Macoviak 2005 to be a spring in order to accommodate for the conditions of the heart during treatment.

8.	Regarding Claim 21, Macoviak 2005 teaches the ablation panel includes a fourth ablation element configured to encircle an ostium of a fourth pulmonary vein (Fig. 14B, ref num 66; para 0089, “annular base 22 supports four individual therapeutic tubules, each formed as loop 66”; loops 66 act the same as loops 28 and 30 found in Fig. 1A, and encircle each pulmonary vein).
	Macoviak 2005 also teaches in one embodiment that the loops may be adjoined or connected (see Fig. 1A, ref nums 28 and 30 are connected via the middle portion of ref num 24, para 0060, “forms two adjoining loops, respectively left loop 28 and right loop 30”). However, Macoviak 2005 fails to teach a third connecting member connecting the third ablation element to the fourth ablation element.
Thapliyal teaches an atrial fibrillation ablation device of analogous art (para 0075), that contains an ablation panel with a plurality of ablation elements configured to encircle various pulmonary veins (Fig. 33, ref nums 306 and 308).  These ablation elements are connected via an ablation line (para 0193, “An ablation line 3310 [in Fig. 33 it is shown with a typo as ref num 2310] is drawn joining the ablation rings 306 and 308”).  Thapliyal further teaches that the ablation line in regards to the ablation elements may be structure in various ways, (see Fig. 38A-38K; para 0231, “some of the lesion sets which can be created with the device…possible lesion sets are not limited to those presented here and it is important to recognize the device of this invention allows the physician to create any other lesion set in the atrium of the heart”).  As shown, some of the lesion sets have a plurality of ablation lines (specifically see at least Figs. 38B and 38D), and these ablation lines act as a plurality of connecting members that connect the elements together (para 0193).  These connecting elements are present in order to block the conduction of aberrant electrical signals (para 0193).  Since Macoviak 2005 already teaches in one embodiment that the ablation elements may be joined together (Macoviak 2005, para 0060), then it would have been obvious to one of ordinary skill in the art to add an additional connecting member in order to have a third connecting member that interconnect the various ablation elements to one another to improve the device by blocking the conduction of aberrant electrical signals.

9.	Regarding Claim 22, Macoviak 2005 teaches the first ablation element, the second ablation element, and the third ablation element are constructed from a continuous wire of electrically conductive material (see Fig. 1A and 14B, the device is made of one continuous wire, para 0053, “treatment device 10 can be made from a biocompatible, superelastic metallic material, such as Nitinol”).

10.	Regarding Claim 24, Macoviak 2005 teaches a delivery catheter, wherein the ablation panel is compressible to fit inside of a lumen within the delivery catheter (Fig. 2, ref num 12, para 0053, “heart treatment device 10 being introduced by a catheter 12”; para 0055, “the heart treatment device 10 is pre-loaded in a compressed or folded condition within a sleeve 16 on the catheter tube 14”).
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable Macoviak 2005, Thapliyal, and Macoviak ‘882, and further in view Whayne U.S. 6,120,496 (herein referred to as “Whayne”).
12.	Regarding Claim 16, Macoviak 2005 fails to teach the ablation panel further comprises at least one ostial fitment element configured to engage at least one pulmonary vein to hold the ablation device in alignment with the patient’s atrium.
However, Whayne teaches at least one alignment member configured to engage at least one pulmonary vein to hold the ablation device in alignment with the patient’s atrium (Alignment element, Fig. 66, ref num 278, Col. 28, lines 7-18).  This tapers the stiffness profile and prevents lateral movement of the device in order to provide stability (Col. 28, lines 49-55).  Therefore, if would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first embodiment of Whayne that teaches an ablation element to have the alignment element in order to maintain stability in the pulmonary vein.

13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Macoviak 2005, Thapliyal, and Macoviak ‘882, and further in view of Sklar U.S. 2011/0286047 (herein referred to as “Sklar”).
14.	Regarding Claim 17, Macoviak 2005 fails to teach the ablation panel further comprises a multiplicity of ostial fitment elements configured to engage each of the pulmonary veins connected to the patient’s left atrium.
However, Sklar teaches a multiplicity of ostial fitment members configured to engage each of the pulmonary veins connected to the patient’s left atrium (para 0058 “the anchor structurally expands radially outwardly so as to contact the pulmonary vein wall”; Fig.16, para 0101 “the anchor was seating in the right superior pulmonary vein and left superior pulmonary vein”; para 0102, “anchor seated in one of the right lower pulmonary vein and left lower pulmonary vein”).  Sklar also teaches that the anchor allows the catheter to maintain a position with respect to the target tissue that is being ablated (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macoviak 2005 in order to include the alignment members as taught by Sklar in each vein in order to maintain position for ablation of the target tissue.

15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Macoviak 2005, Thapliyal, and Macoviak ‘882, and further in view of McLawhorn U.S. 2015/0066010 (herein referred to as “McLawhorn”).
16.	Regarding Claim 19, Macoviak 2005 fails to teach a mesh material covering an opening within the ring. 
However, McLawhorn teaches a mesh material covering an opening within the ring (Figs. 5-6A, ref nums 402 and 508, para 0035 “expandable mesh 402 in a circumferential ring 508”).  McLawhorn also teaches that the mesh is expanded in order to conform to the wall of the left atrium, as well as allows blood to continue to flow through the mesh during use (para 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macoviak 2005 to incorporate the mesh material with the ring as taught by McLawhorn in order to eliminate atrial fibrillation.

17.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Macoviak 2005, Thapliyal, and Macoviak ‘882, and further in view of Salvestro U.S. 2015/0190616 (herein referred to as “Salvestro”).
18.	Regarding Claim 20, Macoviak 2005 teaches at least one trigger electrode configured to contact tissue on one side of the ablation pattern created by the ablation device (para 0087, “the base 22 and/or loop section 24 can carry as a catalytic energy source 58, e.g. at least one radiofrequency-emitting electrode”, see Fig. 14B where ref num 58 is in contact with one side of an ablation pattern/tissue).
Macoviak 2005 fails to teach a sensing electrode configured to contact tissue on another side of the ablation pattern created by the ablation device.
Salvestro teaches a sensing electrode (para 0057, “each electrode 415 is employed to sense an electrical potential in the tissue proximate the electrode 415”) configured to contact tissue on one side of an ablation pattern created by the ablation device.  Salvestro also teaches that the system includes sensing characteristics in order to allow the medical device to map for determining positioning and orientation of the device within the cavity that it resides (para 0045).  It is also indicative of whether an ablation has been successful (para 0045).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Macoviak 2005 in order to include a sensing electrode as taught by Salvestro in order to determine whether the ablation was successful.


19.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Macoviak 2005, Thapliyal, and Macoviak ‘882, and further in view of Spence U.S. 2017/0265938 (herein referred to as “Spence”).
20.	Regarding Claim 23, Macoviak 2005 fails to teach the first ablation element, the second ablation element, and the third ablation element are each constructed from a separate wire of electrically conductive material such that each ablation element can be energized selectively.
	Spence teaches an ablation device of analogous art (Fig. 12A and Fig. 44A), which contains a plurality of ablation elements configured to encircle openings of pulmonary veins (Fig. 44A, ref nums 66a and 66b that encircle a plurality of openings 22a).  Each of these ablation elements are constructed from a separate wire of electrically conductive material (as shown in Fig. 44A, ref nums 66a and 66b are distinct wires from one another; para 0135, “wires 66qa, 66b may be used to apply remaining portions of the ablation”, therefore it is known that they would be made of electrically conductive material; also see para 0011, “superelastic materials may be used, such as NiTi”) such that each ablation element can be energized selectively (as shown in Fig. 44G, the ablation patterns have each been made individually, indicating that the wires were energized individually; para 0104, “may be selectively directed and engaged”).  By energizing the wires separately, this allows for the ablation pattern to be personalized to each pulmonary vein opening (para 0135, Fig. 44G).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Macoviak 2005 in order to have each ablation element constructed from separate wires to energize separately in order to personalize the ablation pattern for treatment.  

21.	Claims 25 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Macoviak 2005, Thapliyal, and Macoviak ‘882, and further in view of Whayne and Salvestro.
22.	Regarding Claim 25, Macoviak 2005 teaches a personalized atrial fibrillation ablation device (Fig. 1A and 14B) comprising:
a. an ablation panel configured to create a desired ablation pattern within a wall of the patient’s left atrium to eliminate atrial fibrillation (Fig. 1A, ref num 24, para 0059, “at least one component 24 of the device which performs a therapeutic and/or diagnostic function”; ref nums 28 and 30 are apart of ref num 24, para 0064, “loops 28 and 30 serve as templates for the delivery or disbursement of the ablation agent in a prescribed pattern”; Fig. 14B, ref num 66, para 0089, “each loop 66 includes an array of agent delivery sites”); wherein the ablation panel includes,
		a.1 first ablation element encircle an ostium of a first pulmonary vein; a.2 second ablation element encircle an ostium of a second pulmonary vein; a.3 a third ablation element encircling an ostium of a third pulmonary vein (Fig. 14B, ref num 66; para 0089, “annular base 22 supports four individual therapeutic tubules, each formed as loop 66”; loops 66 act the same as loops 28 and 30 found in Fig. 1A, and encircle each pulmonary vein)
	c. base ring around a periphery of mitral valve (Fig. 1A, 3, and 14B, ref num 22, para 0058, “base 22 is sized and configured to rest on or near the interior valve annulus of the atrial chamber, which in Fig. 3 is the mitral valve annulus of the left atrium”);
	e. at least one trigger electrode configured to contact tissue on one side of the ablation pattern created by the ablation device (para 0087, “the base 22 and/or loop section 24 can carry as a catalytic energy source 58, e.g. at least one radiofrequency-emitting electrode”, see Fig. 14B where ref num 58 is in contact with one side of an ablation pattern/tissue);
	f. a delivery catheter, wherein the ablation panel is compressible to fit inside of a lumen within the delivery catheter (Fig. 2, ref num 12, para 0053, “heart treatment device 10 being introduced by a catheter 12”; para 0055, “the heart treatment device 10 is pre-loaded in a compressed or folded condition within a sleeve 16 on the catheter tube 14”).
	Macoviak 2005 teaches in one embodiment that the loops may be adjoined or connected (see Fig. 1A, ref nums 28 and 30 are connected via the middle portion of ref num 24, para 0060, “forms two adjoining loops, respectively left loop 28 and right loop 30”). However, Macoviak 2005 fails to teach (a.4) a first connecting member that connects first and second ablation elements; (a.5) a second connecting member that connects second and third elements; (b) at least one ostial fitment element configured to engage at least one pulmonary vein to hold the ablation device in alignment with the patient’s atrium; (c) one spring member connected between ablation panel and base ring that urges elements to be in contact with wall of left atrium for ablation; and (e) a sensing electrode configured to contact tissue on another side of the ablation pattern created by the ablation device.
	Thapliyal teaches an atrial fibrillation ablation device of analogous art (para 0075), that contains an ablation panel with a plurality of ablation elements configured to encircle various pulmonary veins (Fig. 33, ref nums 306 and 308).  These ablation elements are connected via an ablation line (para 0193, “An ablation line 3310 [in Fig. 33 it is shown with a typo as ref num 2310] is drawn joining the ablation rings 306 and 308”).  Thapliyal further teaches that the ablation line in regards to the ablation elements may be structure in various ways, (see Fig. 38A-38K; para 0231, “some of the lesion sets which can be created with the device…possible lesion sets are not limited to those presented here and it is important to recognize the device of this invention allows the physician to create any other lesion set in the atrium of the heart”).  As shown, some of the lesion sets have a plurality of ablation lines (specifically see at least Figs. 38B and 38D), and these ablation lines act as a plurality of connecting members that connect the elements together (para 0193).  These connecting elements are present in order to block the conduction of aberrant electrical signals (para 0193).  Since Macoviak 2005 already teaches in one embodiment that the ablation elements may be joined together (Macoviak 2005, para 0060), then it would have been obvious to one of ordinary skill in the art to add an additional connecting member in order to have a first and second connecting member that interconnect the various ablation elements to one another to improve the device by blocking the conduction of aberrant electrical signals.
Macoviak ‘882 teaches a heart repair device of analogous art (Fig. 8), in which there is a base ring portion (Fig. 8, ref num 420) and a treatment portion (Fig. 8, ref num 430), in which the base ring portion and treatment portion are connected via a spring member (Col. 7, lines 19-20, “springs (mechanical or plastic) can be used to couple the bridge to the base”).  By having a spring to connect the device together, this allows for the device to respond dynamically to changing differential pressure conditions within the heart (Col. 7, lines 27-29).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the connecting member of the base ring and the ablation panel as taught by Macoviak 2005 to be a spring in order to accommodate for the conditions of the heart during treatment.
Whayne teaches at least one alignment member configured to engage at least one pulmonary vein to hold the ablation device in alignment with the patient’s atrium (Alignment element, Fig. 66, ref num 278, Col. 28, lines 7-18).  This tapers the stiffness profile and prevents lateral movement of the device in order to provide stability (Col. 28, lines 49-55).  Therefore, if would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first embodiment of Whayne that teaches an ablation element to have the alignment element in order to maintain stability in the pulmonary vein.
Salvestro teaches a sensing electrode (para 0057, “each electrode 415 is employed to sense an electrical potential in the tissue proximate the electrode 415”) configured to contact tissue on one side of an ablation pattern created by the ablation device.  Salvestro also teaches that the system includes sensing characteristics in order to allow the medical device to map for determining positioning and orientation of the device within the cavity that it resides (para 0045).  It is also indicative of whether an ablation has been successful (para 0045).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Macoviak 2005 in order to include a sensing electrode as taught by Salvestro in order to determine whether the ablation was successful.

23.	Regarding Claim 26, Macoviak 2005 teaches the ablation panel includes a fourth ablation element configured to encircle an ostium of a fourth pulmonary vein (Fig. 14B, ref num 66; para 0089, “annular base 22 supports four individual therapeutic tubules, each formed as loop 66”; loops 66 act the same as loops 28 and 30 found in Fig. 1A, and encircle each pulmonary vein).
	Macoviak 2005 also teaches in one embodiment that the loops may be adjoined or connected (see Fig. 1A, ref nums 28 and 30 are connected via the middle portion of ref num 24, para 0060, “forms two adjoining loops, respectively left loop 28 and right loop 30”). However, Macoviak 2005 fails to teach a third connecting member connecting the third ablation element to the fourth ablation element.
Thapliyal teaches an atrial fibrillation ablation device of analogous art (para 0075), that contains an ablation panel with a plurality of ablation elements configured to encircle various pulmonary veins (Fig. 33, ref nums 306 and 308).  These ablation elements are connected via an ablation line (para 0193, “An ablation line 3310 [in Fig. 33 it is shown with a typo as ref num 2310] is drawn joining the ablation rings 306 and 308”).  Thapliyal further teaches that the ablation line in regards to the ablation elements may be structure in various ways, (see Fig. 38A-38K; para 0231, “some of the lesion sets which can be created with the device…possible lesion sets are not limited to those presented here and it is important to recognize the device of this invention allows the physician to create any other lesion set in the atrium of the heart”).  As shown, some of the lesion sets have a plurality of ablation lines (specifically see at least Figs. 38B and 38D), and these ablation lines act as a plurality of connecting members that connect the elements together (para 0193).  These connecting elements are present in order to block the conduction of aberrant electrical signals (para 0193).  Since Macoviak 2005 already teaches in one embodiment that the ablation elements may be joined together (Macoviak 2005, para 0060), then it would have been obvious to one of ordinary skill in the art to add an additional connecting member in order to have a third connecting member that interconnect the various ablation elements to one another to improve the device by blocking the conduction of aberrant electrical signals.

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794